Case 1:20-cv-07787-JGK Document 36 Filed 05/13/21 Pade 1 of 7

 

 

 

 

 

 

 

 

 

 

 

 

 

USDS SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: _ _
DATE FILED: 2 ~(2 4
ROBYNN EUROPE, Case No.: 1:20-cv-07787 (JGK)
Plaintiff,
-against-
PROPOSED STIPULATION FOR
EQUINOX HOLDINGS, INC. d/b/a EQUINOX THE PRODUCTION AND
FITNESS CLUB, EQUINOX EAST 925? EXCHANGE OF CONFIDENTIAL
STREET, INC., JOSE TAVERAS, individually, INFORMATION

CHRISTOPHER MALTMAN, individually, and
ADAM GECHT, individually,

Defendants.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between counsel for
Plaintiff R6bynn Europe (hereinafter referred to as “Plaintiff’} and counsel for Defendants
Equinox Holdings, Inc. d/b/a Equinox Fitness Club, Equinox East 92"4 Street, Inc. (together with
Equinox Holdings, Inc., “Equinox”), Adam Gecht, and Christopher Maltman (collectively referred
to herein as “Defendants”), that:

1, For purposes of this stipulation and order, the following documents and
information shall be deemed confidential: (a) medical records, including but not limited to
psychotherapy records (b) social security numbers, home addresses and financial information
relating to individuals, (c) trade secrets, (d) non-public information relating to Equinox’s clients
or accounts which Equinox employces are under an obligation to keep confidential, (e) non-public
information relating to Equinox’s sales and marketing methods which Equinox’s employees are
under an obligation to keep confidential, (f) non-public information relating to Equinox’s financial

performance which Equinox’s employees are under an obligation to keep confidential and (g) non-

 
Case 1:20-cv-07787-JGK Document 36 Filed 05/13/21 Page 2 of 7

public information relating to Plaintiff's finances and/or tax records and/or legal representation
and/or legal fee arrangement.

2. Each party may designate as “Confidential” any document or information
which it contends to be confidential as defined above. Medical records need not be designated as
confidential and shall be treated as confidential without regard to whether such records were
obtained from a party, medical provider, or other non-party. Documents containing social security
numbers, home addresses, and financial information relating to individuals need not be designated
as confidential, and any such information will be redacted from any documents filed in Court.

The entering into this Stipulation shall not constitute an acknowledgement by the
parties that material designated as “Confidential” is in fact confidential and such designation shall
have no precedential or evidentiary value. The parties are entering into this Stipulation in order to
facilitate discovery.

3. Any material designated as “Confidential” shall be used solely for the
purposes of litigating this lawsuit and not for any other purpose, lawsuit, action, or proceeding.
However, nothing contained herein shall prohibit Defendants from using confidential documents
they produced in this lawsuit in the operation of their business.

4, No designation of confidentiality shall be made unless counsel for the
designating party believes in good faith that it is significant to the interest of his or her client that
the designated matter is kept confidential and that the client would consider this matter, in the
absence of litigation, to be confidential.

5. This Stipulation of Confidentiality will extend to any information or
materials derived from a source other than a party to this litigation if that source was contacted

solely in regard to this litigation, and if the information or materials received from that source is

 
Case 1:20-cv-07787-JGK Document 36 Filed 05/13/21 Page 3 of 7

the same in substance as information or material previously provided by a party and designated as
“Confidential.”

6. No designation of “Confidential” shall be effective unless there is placed or
affixed on each document or group of documents (in such manner as will not interfere with the
legibility thereof) a “Confidential” notice or the equivalent. Any confidential designation which
is inadvertently omitted prior or subsequent to the entry of this Stipulation of Confidentiality may
be corrected by written notification to opposing counsel.

7, “Confidential” documents or information may not be disclosed by any

Qeedl Caring Grraonnes I
person to anyone other than to the following: (i) the oe (ii) counsel f for the patties: (iti)
employees of counsel for the parties to this litigation, including associate attorneys, paralegals,
litigation assistants, and secretarial, stenographic, and cletical personnel assisting such counsel in
this action; (iv) an agreed-upon or assigned mediator; (v) any employee of Equinox with a business
need to know; (vi) Plaintiff; (vii) deponents; and (vili) witnesses; provided, however, that
disclosure of “Confidential” documents or information to any of the foregoing will be restricted
to such “Confidential” documents or information as counsel reasonably and in good faith believe
need be disclosed to the individual in order for counsel properly to prepare the case for trial.

8. Any information or material designated “Confidential” shall be disclosed
only to those persons designated in paragraph 7(vii) and (viii): (a) who shall have read this
Stipulation; and (b) who, prior to the receipt of any “Confidential” documents or information shall
agree to be bound by the terms hereof. After such person has read the Stipulation of
Confidentiality, he or she shall be required to sign a copy of the Stipulation of Confidentiality or
such other documents acknowledging that he or she shall abide by its terms. The parties agree to

obtain and retain a signed copy of the Stipulation of Confidentiality or such other document from

 
Case 1:20-cv-07787-JGK Document 36 Filed 05/13/21 Page 4 of 7

deponents and witnesses to whom any “Confidential” document or information is disclosed.
Nothing herein shall prevent disclosure beyond the terms of this Stipulation of Confidentiality if
the party claiming confidentiality consents in writing to such disclosure, or if the party secking
such disclosure, upon timely notice to the other parties, receives the approval of the Court.

9. If any party or counsel wishes to use or inquire into “Confidential”
documents or information at any deposition, the portion of the deposition transcript that relates to
the “Confidential” documents or information shall be designated and treated as “Confidential” and
shall be subject to the confidentiality/protective provisions herein,

10. A party may apply to the Court for a ruling that deposition testimony or a
document (or category of documents) designated as “Confidential” is not entitled to such status
and protection. The party or other person who designated the document as “Confidential” shall be
given notice of the application and an opportunity to respond. To maintain confidential status, the
proponent of confidentiality must show by a preponderance of the evidence that there is good cause
for the document to have such protection.

11. In the event that Plaintiff or Defendants wish to file any “Confidential”
documents or information with the Court prior to trial, the party wishing to file such documents or
information shall notify the other party at least 7 days before such filing in order to give the other
party an opportunity to apply to the Court to have such information filed under seal. Nothing
herein shall restrict any party from objecting to the filing of any information subject to this
stipulation and order under seal.

12, The specification of appropriate safeguards concerning evidence at trial is
specifically reserved for action by the Court or later agreement by the parties at or before trial.

Accordingly, the identification of any information or document as “Confidential” hereunder shall

 
Case 1:20-cv-07787-JGK Document 36 Filed 05/13/21 Page 5 of7

not in any manner limit any party’s ability to introduce such information or document at trial, but
each party reserves the right to raise any objection to such information or document being admitted
at trial.

13, I, in connection with this litigation and despite a producing party having
taken reasonable steps to prevent the disclosure of information that it claims is subject to a claim
of attorney-client privilege or attorney work product, a party inadvertently discloses information
subject to a claim of attorney-client privilege or attorney work product protection (“inadvertently
Disclosed Information”), such disclosure, in itself, shall not constitute or be deemed a waiver or
forfeiture of any claim of privilege or work product protection with respect to the Inadvertently
Disclosed Information and its subject matter.

14. If a disclosing party makes a claim of inadvertent disclosure, the receiving
party shall, within five business days, return or destroy all copies of the Inadvertently Disclosed
Information, and provide a certification of counsel that all such information has been returned or
destroyed.

15. Ifa party inadvertently produces a confidential document without marking it as
“Confidential,” the producing party may so notify the other party, give the other party a new
version of the document with a “Confidential” marking and the receiving party, upon
receiving the document now marked “Confidential,” will destroy the previously produced version
of the same confidential document that was not previously marked “Confidential.”

16. If any “Confidential” document or information in the possession of a
receiving party is subpoenaed by any court, administrative, or legislative body, or any other person
or organization purporting to have authority to subpoena such data or information, the party to

whom the subpoena is directed shall resist such subpoena or order by immediately notifying the

 

 
Case 1:20-cv-07787-JGK Document 36 Filed 05/13/21 Page 6 of 7

person or entity of this Stipulation, shall provide the requesting person or entity a copy of this
Stipulation, and in any event shall not provide or otherwise disclose such documents or information
without first notifying counsel for the producing party in writing of: (1) the information and
documentation which is requested for production in the subpoena; (2) the date on which
compliance with the subpoena is requested; (3) the location at which compliance with the subpoena
is requested; (4) the identity of the party serving the subpoena; and (5) the case name, jurisdiction,
and index, docket, complaint, charge, civil action, or other identification number or other
designation identifying the litigation, administrative proceeding, or other proceeding in which the
subpoena has been issued. Plaintiff agrees to notify Cara Ciuffani, Assistant General Counsel of
Equinox, and Ali Kunen, Senior Counsel of Equinox (or their respective successors) within seven
(7) business days if she is compelled by subpoena or court order, or otherwise contacted by any
third parties, to appear and testify concerning matters encompassed by this Paragraph. Plaintiff
also agrees that she will not contest Defendants’ standing to move to quash such subpoena.
Likewise, Defendants agree that they will not contest Plaintiff's standing to move to quash such
subpoena.

17, This Stipulation of Confidentiality is intended only to govern the procedures
for disclosure of confidential documents, material, and information. Nothing contained in this
Stipulation of Confidentiality is intended to, or shall be construed to, waive any objections by any
party, including, but not limited to, objections on the grounds of privilege and/or confidentiality,
to any requests for discovery by any other party in this action.

18. | Nothing contained in this Stipulation of Confidentiality shall be construed
to prevent any party from making applications to the Court for revision of the terms of this

Stipulation of Confidentiality.

 
Case 1:20-cv-07787-JGK Document 36 Filed 05/13/21 Page 7 of 7

19, At the termination of this litigation, all originals and copies of
“Confidential” documents and all! originals and copies of excerpts thereof shall be returned to the
producing party or at the option of the producing party be destroyed within thirty (30) business
days of the termination of the litigation.

Respectfully submitted,

Chloe Liederman

Susan K. Crumiller
Crumiller P.C.

16 Court Street, Ste, 2500
Brooklyn, New York 11241

Dated: Brooklyn, New York By: = /s Chloe Liederman
May 13, 2021 Chloe Liederman

ATTORNEYS FOR PLAINTIFF

JACKSON LEWIS P.C.
666 Third Avenue, 29" Floor
New York, New York 10017

Dated: New York, New York By: /s Jason A. Zoldessy
May 13, 2021 Jason A. Zoidessy
Gregory 8. Slotnick

ATTORNEYS FOR DEFENDANTS EQUINOX

HOLDINGS, INC., EQUINOX EAST 92" STREET, INC.,
CHRISTOPHER MALTMAN, and ADAM GECHT

Theo Drader g wt Atvckons ou

 

It is SO ORDERED this ty é eurd Ov Cpeat Abrgerne!
(3) day of (ie _, 2021 p hous ,
7 uff (oe feed Oh Ee ty pee’ fhe a wg
{Pay ow ( hea / ge hip An ot ths fo Att &, LAB tye
\ _Tugge Ton G. Koelfl SON
ES NS Tyne pitlltg.

lids

3/5) £2 Pe =

 
